I do not concur.
When plaintiff entered the employ of defendant he had but one eye, having previously lost the other eye and, therefore, he had but one eye to lose, and *Page 336 
that he lost and received the statutory compensation therefor.
Plaintiff has not suffered any further disability touching earning capacity occasioned by loss of his eye but only a morbid mental state which existed at the very time defendant petitioned for determination of liability and the same was fixed upon hearing.
I am of the opinion that an injured employee who lost one eye many years ago, and then lost the sight of a second eye by an industrial accident, for which he is paid the statutory specific amount, cannot subsequently recover compensation for traumatic neurosis, if proven. The compensation act does not cover a state of morbidity but only physical disability affecting earning capacity. Specific statutory award for loss of an eye covers consequences and bars a subsequent award for the consequences.
I am of the opinion the award should be vacated.
POTTER and NORTH, JJ., concurred with WIEST, C.J. BUTZEL, J., took no part in this decision.